Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 3/12/2020 in which claims 1-11 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Patent No. 5,758,366).

Regarding claim 1, Wilson discloses an undergarment positioner apparatus (Figs. 1-2 identifier 100. It is noted that applicant is not claiming positively an undergarment structure nor the function of the apparatus. The devise of Wilson is capable to position an undergarment such as an under shirt) comprising: 
a ring body (See Fig. 2 identifier 100A) having an outer side (102), an inner side (101), a first end (103), and a second end (104), the ring body (100A) with the first end overlapping the second end (See Fig. 2); 

a second engagement member (106) coupled to the ring body (Col. 2, lines 65-67 and Col. 3, lines 1-5), the second engagement member being coupled to the inner side adjacent the second end (See Fig. 8), the first and second engagement members being selectively engageable to maintain the ring body in the circular position (See Fig. 2).
Wilson discloses that the material is elastic resilient plastic material (Col. 2, lines 51-56)
Wilson does not explicitly disclose that the ring body (100A) being semi-rigid and elastically bendable.
However, an ordinary skilled in the art would recognize that elastic resilient plastic material is semi-rigid and elastically bendable, in order to maintain the shape of the ring and reinforce the device onto the wearer region being used on.  

Regarding claim 2, Wilson discloses an undergarment positioner apparatus further comprising the first engagement member (107) extending from adjacent the first end (See above) to a distance of the ring body; the second engagement member (106) extending from adjacent the second end (See above) to a distance of the ring body.
Wilson does not disclose that the first and second engagement member extends to beyond a midpoint of the ring body.


Regarding claim 3, Wilson discloses an undergarment positioner apparatus further comprising the first end and the second end being straight in shape (See Fig. 1).
Wilson does not disclose that the first end and the second end being semicircular in shape.
However, It is noted that configuration/shape of the claimed first and second ends was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed ends was significant. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 4, Wilson discloses an undergarment positioner apparatus further comprising an upper edge (facing up when worn) and a lower edge (facing down when worn) of the ring body being straight (See Fig. 8).
Wilson does not disclose that the upper and lower edges are rounded.


Regarding claim 5, Wilson discloses an undergarment positioner apparatus further comprising the ring body (100A) having an inner core (105) and an outer shell (106) continuously coupled around the inner core (See Figs. 1-2).

Regarding claim 6, Wilson discloses an undergarment positioner apparatus further comprising the inner core (105) being semi-rigid and elastically bendable into the circular position (See above), the outer shell (106) conforming to the shape of the inner core (See Figs. 1-2).

Regarding claim 7, Wilson discloses an undergarment positioner apparatus further comprising a length of the ring body (See Fig. 1 extending horizontally from one end to the other as shown in right-left direction) and a width of the ring body (extending from the upper edge to the lower edge in an up to down direction).
Wilson does not disclose that the length of the ring body being equal to at least 30 times the width of the ring body.


Regarding claim 8, Wilson discloses an undergarment positioner apparatus further comprising the width of the ring body being equal to at least a number of times to the thickness of the ring body.
Wilson does not disclose that the width is equal at least 20 times a thickness of the ring body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the width is equal at least 20 times a thickness of the ring body in order to customize the intended use of the device, for example a device made for children may require thinner thickness relative to width than a device made for overweight adults, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215(CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 9, Wilson discloses an undergarment positioner apparatus (Figs. 1-2 identifier 100. It is noted that applicant is not claiming positively an undergarment structure nor the function of the apparatus. The devise of Wilson is capable to position an undergarment such as an under shirt) comprising: 
a ring body (See Fig. 2 identifier 100A) having an outer side (102), an inner side (101), a first end (103), and a second end (104), the ring body (100A) with the first end overlapping the second end (See Fig. 2); 
a first engagement member (107) coupled to the ring body (See Fig. 1), the first engagement member (107) being coupled to the outer side adjacent the first end (See Figs. 1-2); and 
a second engagement member (106) coupled to the ring body (Col. 2, lines 65-67 and Col. 3, lines 1-5), the second engagement member being coupled to the inner side adjacent the second end (See Fig. 8), the first and second engagement members being selectively engageable to maintain the ring body in the circular position (See Fig. 2).
Wilson discloses that the material is elastic resilient plastic material (Col. 2, lines 51-56)
Wilson does not explicitly disclose that the ring body (100A) being semi-rigid and elastically bendable.
However, an ordinary skilled in the art would recognize that elastic resilient plastic material is semi-rigid and elastically bendable, in order to maintain the shape of the ring and reinforce the device onto the wearer region being used on.  
further comprising the first engagement member (107) extending from adjacent the first end (See above) to a distance of the ring body; the second engagement member (106) extending from adjacent the second end (See above) to a distance of the ring body.
Wilson does not disclose that the first and second engagement member extends to beyond a midpoint of the ring body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second engagement member to extend beyond a midpoint of the ring body in order to enhance the sizing on different wearer body sizes, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215(CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
further comprising the first end and the second end being straight in shape (See Fig. 1).
Wilson does not disclose that the first end and the second end being semicircular in shape.
However, It is noted that configuration/shape of the claimed first and second ends was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed ends was significant. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
further comprising an upper edge (facing up when worn) and a lower edge (facing down when worn) of the ring body being straight (See Fig. 8).
Wilson does not disclose that the upper and lower edges are rounded.
However, It is noted that configuration/shape of the claimed upper and lower edges was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed edges was significant. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
further comprising the ring body (100A) having an inner core (105) and an outer shell (106) continuously coupled around the inner core (See Figs. 1-2).
further comprising the inner core (105) being semi-rigid and elastically bendable into the circular position (See above), the outer shell (106) conforming to the shape of the inner core (See Figs. 1-2).

Regarding claim 10, Wilson discloses an undergarment positioner apparatus further comprising a length of the ring body (See Fig. 1 extending horizontally from one end to the other as shown in right-left direction) and a width of the ring body (extending from the upper edge to the lower edge in an up to down direction).
Wilson does not disclose that the length of the ring body being equal to at least 30 times the width of the ring body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the length of the ring body being equal to at least 30 times the width of the ring body in order to customize the intended use of the device, for example a device made for children may require shorter length relative to width than a device made for overweight adults, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215(CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 11, Wilson discloses an undergarment positioner apparatus further comprising the width of the ring body being equal to at least a number of times to the thickness of the ring body.
Wilson does not disclose that the width is equal at least 20 times a thickness of the ring body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the width is equal at least 20 times a thickness of the ring body in order to customize the intended use of the device, for example a device made for children may require thinner thickness relative to width than a device made for overweight adults, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215(CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732